Citation Nr: 1026159	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial compensable rating for a corneal 
abrasion, resolved with no sequelae.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral lower 
extremity disorder, claimed as radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971 and 
from September 1975 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

In April 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

With respect to the claim for an increased rating, in August 
2009, the RO granted service connection for residuals of a 
corneal abrasion and assigned a noncompensable rating.  The 
Veteran filed a notice of disagreement with this rating in 
September 2009 but no statement of the case has been issued.  As 
such, a remand is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the claims for service-connection, service 
treatment records do not document any injury to the back; 
however, the Veteran is competent to state that he injured his 
back in service and has suffered from back pain.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the DD-Form 214 shows 
that he earned the Parachute Badge during his first period of 
service.  During the second period of service, a June 1977 
treatment record notes a single complaints of low back pain 
(apparently unrelated to injury).  

Post-service records include letters from his private physician 
dated from October 2003 to April 2007 noting treatment for low 
back pain syndrome with radiculopathy.  There are no treatment 
records associated with these letters.

In this case, the Veteran has submitted evidence of a current low 
back disorder and has asserted an in-service injury to the back 
during a parachute jump.  The record also shows that he 
complained of back pain in service but nothing for years 
thereafter.  

As the evidence does not currently support the Veteran's 
contentions as to continuity and there is no competent opinion 
addressing the etiology of any current back disorder, the Board 
finds that record does not contain sufficient information to make 
a decision on the claim.  As the low threshold for an examination 
has been met, the duty to assist requires that VA provide the 
Veteran with a medical examination and opinion.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Moreover, after asking the Veteran to sign the appropriate 
releases, the private physician should be contacted and asked to 
submit the actual treatment records dated from October 2003 to 
April 2007.

Accordingly, the case is REMANDED for the following actions:

1.  With respect to the issue of an increased 
rating for a corneal abrasion, issue a 
statement of the case to the Veteran and his 
representative regarding the noncompensable 
rating.  The statement of the case should 
include all relevant law and regulations 
pertaining to the claim.  He must be advised 
of the time limit in which he may file a 
substantive appeal. See 38 C.F.R. § 
20.302(b).  If an appeal is then perfected, 
the claim should be returned to the Board.

2.  Obtain VA clinical records from the 
Brooklyn VA Medical Center for the period 
from July 2009 to the present.

3.  After the appropriate releases have been 
signed, obtain the Veteran's treatment 
records from Dr. Fritz Boutin, 1027 Nostrand 
Avenue, Brooklyn, NY 11225 for the period 
from October 2003 to April 2007.

4.  Schedule the Veteran for an examination 
to determine the nature of his low back 
disorder, including radiculopathy.  All 
necessary tests and studies should be 
conducted.

After a thorough review of the claims file, 
the examiner should state whether it is at 
least as likely as not (50 percent chance or 
greater) that any present impairment in the 
back or radiculopathy in the bilateral lower 
extremities is related to service.

The opinion should be factually accurate, 
fully articulated, and based on sound 
reasoning for the conclusion.  

If the examiner states that s/he cannot 
provide an opinion without resort to mere 
speculation, the examiner must explain why 
s/he cannot make the decision even after 
review of the record and consideration of all 
available information.  

5.  If the benefits sought on appeal remain 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

